DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the After Final filing under the After Final Consideration Program filed February 7, 2022.  Claims 1-2 and 6-7 are currently pending wherein claims 1-2 and 6 read on an active energy ray-curable ink composition and claim 7 reads on a method for producing printed matter using said composition.

Allowable Subject Matter
Claims 1-2 and 6-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest references: Lida et al (JP 2004-131613), Matsunami et al (JP 2004-359767), and Sato et al (US 2003/0054103)

Summary of claim 1:
An active energy ray-curable ink composition for offset printing, comprising:
a compound having at least one ethylenically unsaturated bond; and
a photopolymerization initiator, wherein
the active energy ray-curable ink composition satisfies a Condition (A), which is that the ink composition contains 1 mass% to 80 mass% of a group of materials exhibiting a liquid state at room temperature, the group of materials 3)1/2 to less than 11.0 (cal/cm3)1/2, and
the group of materials comprises at least one material selected from the group consisting of epoxidized fats and otls, epoxidized fatty acids, alkylphenols each having aC15-C18 alkyl group, cashew nut shell liquid, polymers of cashew nut shell liquid, and modified derivatives of cashew nut shell liquid.


Lida teaches a curable coating composition (claim 1) that contains a (meth)acrylate monomer (claim 1) (reading on an ethylenically unsaturated bond), a radical polymerization initiator that includes acetophenone (0039), and an oil (claim 1) that includes epoxidized oils such as epoxidized soybean oil (0034) at a concentration of 5-40% (0044).  However, Lida does not teach or fairly suggest the claimed active energy ray-curagle ink composition for offset printing wherein the composition contains an epoxidized fatty acid, alkylphenol having C15-C18 alkyl group, cashew nut shell liquid, polymers of cashew nut shell liquid, or modified derivatives of cashew nut shell liquid and wherein one of the listed compounds has an SP value that falls within the claimed range.

Matsunami teaches an active energy ray-curable printing ink (claim 1) that contains 1-20% of an oil, a (meth)acrylic monomer (reading on an ethylenically unsaturated monomer), a radical polymerization initiator including compounds such as acetophenone which is well known in the art to read on a photoinitiator (0032), and an However, Matsunami does not teach or fairly suggest the claimed active energy ray-curagle ink composition for offset printing wherein the composition contains an epoxidized fatty acid, alkylphenol having C15-C18 alkyl group, cashew nut shell liquid, polymers of cashew nut shell liquid, or modified derivatives of cashew nut shell liquid and wherein one of the listed compounds has an SP value that falls within the claimed range.


	Sato teaches a coating composition for a curable ink (title) that contains an unsaturated carboxylic acid (0026) and an epoxidized fatty acid (0061) at a concentration of 5 to 40% by weight (0081).  However, Sato does not teach or fairly suggest the claimed composition wherein the epoxidized fatty acid has the claimed SP value.  Applicants have shown that when the SP value is within the claimed values the compatibility with the other components is improved and the composition has superior gloss values. 

In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763